UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6357



JOSEPH MICHAEL BURNS,

                                              Plaintiff - Appellant,

          versus


RONALD J. ANGELONE, Director, Department of
Corrections; DAVID GARRAGHTY, Chief Warden;
LORETTA KELLY, Deputy Chief Warden; CHARLES
DAVIS, Warden; S. J. AVERT, Assistant Warden;
G. P. WILLIAMS, Assistant Warden; WILLIAMS
BUTTS, Security Sergeant; J. CAPPS, Grievance
Coordinator; ANTHONY PARKER, Chief of Secu-
rity; JIMMY EVERETT, Housing Unit Manager;
RUFUS FLEMING, Regional Director; E. PARKER,
Sergeant of Security,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, District Judge.
(CA-01-63-2)


Submitted:   July 24, 2001                 Decided:   August 21, 2001


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Michael Burns, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Joseph Michael Burns, a Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2000) complaint under 28 U.S.C.A. § 1915A (West Supp. 2000).    We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

substantially on the reasoning of the district court. See Burns v.

Angelone, No. CA-01-63-2 (E.D. Va. Feb. 12, 2001).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2